DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2022 has been entered.

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 16/588,561 filed on 15 April 2022.
Claims 1, 8, and 15 have been amended. 
Claims 1-21 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 27 April 2022 has been considered. An initialed copy of the Form 1449 are enclosed herewith.

Response to Arguments

A. Claim Rejections – 35 USC § 101:

Claims 1-21 stand rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

1. Applicant argues that, even to any extent that the claimed invention may implicate an abstract idea, as amended herein any such abstract idea is incorporated into a practical application.

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating performing the clearing (e.g., collecting, transferring, netting, storing, reporting) of assets between custodial accounts resulting from a trading transaction. The claim recites the additional element – using a computer device to perform the steps described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. Applicant’s argument is therefore unpersuasive.

2. Applicant argues that the combination of elements recited by the claims amount to more than simply tools to perform the asserted abstract idea of a method for enabling trading, and amount to an inventive concept.

Examiner respectfully disagrees. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising facilitating performing the clearing (e.g., collecting, transferring, netting, storing, reporting) of assets between custodial accounts resulting from a trading transaction. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. 

The elements of the instant process, when taken alone, each execute in a manner routinely and conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained.

B. Claim Rejections – 35 USC § 103:

Claims 1-21 stand rejected under U.S.C. 103(a) as being unpatentable over Allen, US 2015/0220928 (“Allen”) in view of Feldman et al., US 2006/0218075 (“Feldman”), further in view of Dix et al., US 2012/0089502 (“Dix”).

The Office has given consideration to the remarks and amendments made to the pending set of claims, but are considered moot in light of the new grounds of rejection, provided below, for the current listing of amended claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed to a computer-implemented method, executed on a computing device. Therefore, the claims falls within the four statutory categories of invention.

Claim 1 recites: “A computer-implemented method, executed on a computing device, the computer-implemented method comprising: effectuating a trading platform; receiving a plurality of orders …;  defining a batch of matched orders from the plurality of orders received …, wherein the batch of matched orders concerns a plurality of parties and includes a matched order concerning at least a first party and a second party; and effectuating the processing of the matched order including: effectuating a clearing platform in response to effectuating the trading platform, wherein the clearing platform settles one or more trading accounts within a Value Unit Repository (VUR), clears the one or more trades, collects and maintains one or more margin monies, regulates delivery of one or more bought or sold instruments, and reports data concerning the one or more trades, wherein the clearing platform is configured to effectuate clearing the batch of matched orders including: performing a netting operation to determine a net asset amount for each of the plurality of parties, and sending via a requesting entity one or more messages to atomically effectuate transferring assets between at least a first custodial account associated with the first party and a second custodial account associated with the second party, wherein at least the first custodial account associated with the first party and the second custodial account associated with the second party are defined within the Value Unit Repository; and anonymizing an identity of at least the first party and the second party by effectuating the transferring of the assets without reporting the identity of at least the first party and the second party, such that the identity of at least the first party and the second party is known only to the Value Unit Repository and is not public knowledge”, which is directed to the abstract idea of facilitating performing the clearing (e.g., collecting, transferring, netting, storing, reporting) of assets between custodial accounts associated from a trading transaction associated with entities party to the transaction, involving steps which are nothing more than merely receiving data/information (e.g., matched order, counter-parties), performing a trading transaction (e.g., economic practice and/or concept), transmitting data/information (e.g., sending messages), and transferring assets (e.g., economic practice and/or concept, managing interactions between people), but for the recitation of generic computer components, which is grouped within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of rules or instructions; commercial or legal interactions (agreements in the form of contracts; business relations) grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “computing device”, “trading platform”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating performing the clearing (e.g., collecting, transferring, netting, storing, reporting) of assets between custodial accounts associated from a trading transaction associated with entities party to the transaction, involving steps which are nothing more than merely receiving data/information (e.g., matched order, counter-parties), performing a trading transaction (e.g., economic practice and/or concept), transmitting data/information (e.g., sending messages), and transferring assets (e.g., economic practice and/or concept, managing interactions between people), but for the recitation of generic computer components.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating performing the clearing (e.g., collecting, transferring, netting, storing, reporting) of assets between custodial accounts associated from a trading transaction associated with entities party to the transaction, involving steps which are nothing more than merely receiving data/information (e.g., matched order, counter-parties), performing a trading transaction (e.g., economic practice and/or concept), transmitting data/information (e.g., sending messages), and transferring assets (e.g., economic practice and/or concept, managing interactions between people), but for the recitation of generic computer components using computer technology (e.g. “computing device”, “platform”). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

Independent claim 8 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 8 corresponds to the subject matter of claim 1 in terms of a computer readable medium (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 8 accordingly.

Independent claim 15 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 15 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 15 accordingly.

With further regard to method claim 1, based upon consideration of all of the relevant factors with respect to the claim as a whole, the independent method claim is held to claim an abstract idea, and is therefore rejected as ineligible subject matter under 35 U.S.C. § 101. 

The rationale for this finding is explained below:  The claim does not recite any machine or transformation (Insufficient recitation of a machine or transformation either express or inherent) – no specific computer or processing device recited to carry out the claimed steps or execute computer code instructions is recited. See Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos (Federal Register / Vol. 75, No. 143 / Tuesday, July 27, 2010 / Notices). Although the claim recites a distributed network of servers, it is unclear from the claim recitation whether the server performs all the steps recited. Accordingly, the claim is further held to be abstract in this regard. [Ex parte Langemyr, Ex Parte Langemyr an informative Board of Appeals decision, which decided that a machine in the preamble of a method or process claim is not enough to make it statutory and a machine is needed in the body of the claim. Simply stating a method is computer implemented in the preamble is not sufficient to establish a tie to a statutory class.]

Dependent claims 2-7, 9-14 and 16-21 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 2, 9, and 16, the step(s) comprising “wherein effectuating the processing of the matched order further includes: seeking higher-level approval to confirm that the requesting entity has the authority required to send the one or more messages to atomically effectuate transferring the assets between at least the first custodial account associated with the first party and the second custodial account associated with the second party”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of rules or instructions; commercial or legal interactions (agreements in the form of contracts; business relations), because it merely describes intermediate steps and/or rules of the process. 

For instance in claims 3, 10, and 17, the step(s) comprising “wherein the matched order concerns a bearer financial asset”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of rules or instructions; commercial or legal interactions (agreements in the form of contracts; business relations), because it merely describes the type data/information used in the process. 

For instance in claims 4, 11, and 18, the step(s) comprising “wherein the bearer financial asset includes one or more of: a cryptocurrency; a fiat currency; and a physical asset”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of rules or instructions; commercial or legal interactions (agreements in the form of contracts; business relations), because it merely describes the type data/information used in the process. 

For instance in claims 5, 12, and 19, the step(s) comprising “wherein the matched order concerns a quantity of a cryptocurrency owned by the first party and a quantity of a fiat currency owned by the second party”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of rules or instructions; commercial or legal interactions (agreements in the form of contracts; business relations), because it merely describes the type data/information used in the process. 

For instance in claims 6, 13, and 20, the step(s) comprising “wherein the matched order concerns a quantity of a cryptocurrency owned by the first party and a quantity of a precious metal owned by the second party”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of rules or instructions; commercial or legal interactions (agreements in the form of contracts; business relations), because it merely describes the type data/information used in the process. 

For instance in claims 7, 14, and 21, the step(s) comprising “wherein the matched order concerns a quantity of a first cryptocurrency owned by the first party and a quantity of a second cryptocurrency owned by the second party”, is a further refinement of methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of rules or instructions; commercial or legal interactions (agreements in the form of contracts; business relations), because it merely describes the type data/information used in the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under U.S.C. 103(a) as being unpatentable over Allen, US 2015/0220928 (“Allen”), in view of Hawkins et al., US 6,247,000 (“Hawkins”), in view of Feldman et al., US 2006/0218075 (“Feldman”), further in view of Dix et al., US 2012/0089502 (“Dix”).

Re Claim 1: (Currently Amended) Allen discloses a computer-implemented method, executed on a computing device 

effectuating a trading platform; (¶[0046]: “Settlement methods …”; ¶[0082]: “… any and all settlements … necessary or appropriate to carry out the instruction”; ¶[0090]: “platform can virtually instantly settle…”)

Allen doesn’t explicitly disclose:

receiving a plurality of orders at the trading platform from a plurality of computing devices; 

defining a batch of matched orders from the plurality of orders received at the trading platform, wherein the [[a]] batch of matched orders concerns and includes a matched order concerning at least a first party and a second party; 

Hawkins, however, makes this teaching in a related endeavor (C1 L55-63; C4 L8-13, L20-23; The specification further discloses wherein the mere receiving of a trade order is equated with a batch order and is sufficient to define and/or suggest what a batch of matched orders is - Spec. at [0088] Assume for this example that trading platform process 10 may be configured to receive 350 a plurality of digitally-signed matched orders concerning a plurality of parties (e.g. market participants 104), thus defining a batch of digitally-signed matched orders (e.g., batch of digitally-signed matched orders 146).  Batch of digitally-signed matched orders 146 may be a group of orders that were matched amongst a plurality of parties (e.g. market participants 104)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hawkins with the invention of Allen as described above for the motivation of facilitating efficient post-trading transactions. In such manner, clearing and settlement operations may be enhanced.

Allen further discloses:

effectuating the processing of the matched order … including: (¶[0010]: “A buy order is executed partially or in full when the price bid can be matched against a sell order that is at or below the bid amount.”; (¶(0137]: “At predetermined intervals, platform 100 searches to see if limit orders placed by users match the purchase or sell price offered by platform 100.”)

effectuating a clearing platform in response to effectuating the trading platform, wherein the clearing platform settles one or more trading accounts within a Value Unit Repository (VUR), clears the one or more trades, collects and maintains one or more margin monies, regulates delivery of one or more bought or sold instruments, and reports data concerning the one or more trades, wherein the clearing platform is configured to effectuate clearing the batch of matched orders including: (¶[0046]: “Settlement methods …”; ¶[0082]: “… any and all settlements … necessary or appropriate to carry out the instruction”; ¶[0090]: “platform can virtually instantly settle …”¶[0036]: “Cross-order automated clearing house (ACH) transactions”)

Allen doesn’t explicitly disclose:

performing a netting operation to determine a net asset amount for each of the plurality of parties, 

Hawkins, however, makes this teaching in a related endeavor (C8 L12-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hawkins with the invention of Allen as described above for the motivation of facilitating efficient post-trading transactions. In such manner, clearing and settlement operations may be enhanced.

Allen doesn’t explicitly disclose:

sending via a requesting entity one or more messages to atomically effectuate transferring assets between at least a first custodial account associated with the first party and a second custodial account associated with the second party, 

Feldman, however, makes this teaching in a related endeavor (FIG. 7 [660-670]: “Customer’s foreign sub-custodian bank notifies and confirms to customer’s U.S. custodian bank receipt of the creation unit redemption amount… Customer’s U.S. custodian bank notifies and confirms to the customer receipt of the creation unit redemption amount.”; FIG. 2 [120-150]: “A.P. notifies customer of approval and euro amount needed”; “customer instructs customer’s U.S. custodian bank to deliver to A.P. on T+3 the euro amount needed”; “customer’s U.S. custodian bank instructs customer’s foreign sub-custodian bank to deliver on T+3 euros needed to A.P.’s foreign custodian bank”; “trustee custody department instructs trustee’s foreign sub-custodian bank to transfer on T+3 the euro creation unit amount from a demand deposit account to a time deposit account”; ¶[0008]: “futures markets require that the trader have an account with a clearing firm to clear trades on the futures markets… use of a futures markets requires constant attention to the timing and nature of contracts being traded so that the investor can time delivery of an underlying asset…”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Feldman with the invention of Allen as described above for the motivation of facilitating completion of an exchange and/or trading transaction – the delivery of assets traded between parties is old and well-known in the art of commerce. 

Allen doesn’t explicitly disclose:

wherein at least the first custodial account associated with the first party and the second custodial account associated with the second party are defined within the Value Unit Repository; 

anonymizing an identity of at least the first party and the second party by effectuating the transferring of the assets without reporting the identity of at least the first party and the second party, such that the identity of at least the first party and the second party is known only to the Value Unit Repository and is not public knowledge.

Dix, however, makes these teachings in a related endeavor (¶[0005]: “buyside-to-buyside anonymous matching via an “alternative Trading System” (ATS); ¶[0015]: “…linking routed orders with IOI’s such that the identities and trading intentions (e.g., trade offers, price limits, quantities demanded, etc.) of buyside traders are not disclosed…”; ¶[0018]: “Preferred embodiments … allow broker/dealer clients to anonymously engage broker/dealer liquidity in an Alternative Trading System (ATS)”; ¶[0029]: “…order is preferably sent to a segregated execution engine on the ATS and trade execution is only permitted based on predetermined parameters (e.g., … client identity)”; ¶[0068]: “… client 300 may remain anonymous as the identity of the client 300 is preferably not disclosed prior to order execution…”) – discloses use of an Alternative Trading System (ATS) to be used to be used for broker/dealer client accounts, further wherein said transactions facilitated through use of the ATS is kept confidential (Examiner understands said ATS to be the equivalent of the VUR feature recited in the claim).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dix with the invention of Allen as described above for the motivation of maintaining client confidentiality. In such manner, transaction security can be enhanced. 

Re Claim 2: (Previously Presented) Allen in view of Feldman in view of Dix discloses the computer-implemented method of claim 1. Allen doesn’t explicitly disclose: 

wherein effectuating the processing of the matched order further includes: seeking higher-level approval to confirm that the requesting entity has the authority required to send the one or more messages to atomically effectuate transferring the assets between at least the first custodial account associated with the first party and the second custodial account associated with the second party.  

Feldman, however, makes this teaching in a related endeavor (¶[0037]: “the Distributor reviews the Creation Unit Order instructions, verifies the PIN and signature, and sends the Creation Notice to the Trustee Custody Department for approval. At 40, the Trustee Custody Department reviews and approves the Creation Notice Order… At 70, the Trustee Custody Department notifies the Trustee’s Foreign Sub-Custodian Bank of the euro amount needed to create a euro Creation Unit and the Authorized Participant’s foreign custodian details..”; FIG. 2 [120-150]: “A.P. notifies customer of approval and euro amount needed”; “customer instructs customer’s U.S. custodian bank to deliver to A.P. on T+3 the euro amount needed”; “customer’s U.S. custodian bank instructs customer’s foreign sub-custodian bank to deliver on T+3 euros needed to A.P.’s foreign custodian bank”; “trustee custody department instructs trustee’s foreign sub-custodian bank to transfer on T+3 the euro creation unit amount from a demand deposit account to a time deposit account”; ¶[0008]: “futures markets require that the trader have an account with a clearing firm to clear trades on the futures markets… use of a futures markets requires constant attention to the timing and nature of contracts being traded so that the investor can time delivery of an underlying asset…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Feldman with the invention of Allen as described above for the motivation of facilitating completion of an exchange and/or trading transaction – the delivery of assets traded between parties is old and well-known in the art of commerce. 

Re Claim 3: (Original) Allen in view of Feldman in view of Dix discloses the computer-implemented method of claim 1. Allen further discloses:

wherein the matched order concerns a bearer financial asset. (¶[0003]: “Nearly all contemporary money systems are based on fiat money that derives its value by being declared by a government to be legal tender.”)

Re Claim 4: (Original) Allen in view of Feldman in view of Dix discloses the computer-implemented method of claim 3. Allen further discloses:

wherein the bearer financial asset includes one or more of: a cryptocurrency; a fiat currency; and a physical asset. (¶[0110]: “Gold and other precious metals… are considered a form of currency and can be traded in a similar manner to currency.”)

Re Claim 5: (Original) Allen in view of Feldman in view of Dix discloses the computer-implemented method of claim 1. Allen further discloses:

wherein the matched order concerns a quantity of a cryptocurrency owned by the first party and a quantity of a fiat currency owned by the second party. (¶(0137]: “At predetermined intervals, platform 100 searches to see if limit orders placed by users match the purchase or sell price offered by platform 100.”; ¶[0054]: “The platform may be used for purchases and sales of various currencies and/or commodities… option contract gives the user the right to buy digital currency at a set price…”)

Re Claim 6: (Original) Allen in view of Feldman in view of Dix discloses the computer-implemented method of claim 1. Allen further discloses:

wherein the matched order concerns a quantity of a cryptocurrency owned by the first party and a quantity of a precious metal owned by the second party.  (¶(0137]: “At predetermined intervals, platform 100 searches to see if limit orders placed by users match the purchase or sell price offered by platform 100.”; ¶[0110]: “”bitcoin may be exchanged for gold…”)

Re Claim 7: (Original) Allen in view of Feldman in view of Dix discloses the computer-implemented method of claim 1. Allen further discloses:

wherein the matched order concerns a quantity of a first cryptocurrency owned by the first party and a quantity of a second cryptocurrency owned by the second party.  (¶(0137]: “At predetermined intervals, platform 100 searches to see if limit orders placed by users match the purchase or sell price offered by platform 100.”; ¶[0106]: “The platform may further be used for purchases and sales of various currencies and/or commodities… description has been made in terms of digital currency and specifically bitcoin…”)

Re Claim 8: (Currently Amended) Claim 8, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 8 is rejected in the same or substantially the same manner as claim 1.

Re Claim 9: (Previously Presented) Claim 9, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 2.

Re Claim 10: (Original) Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 3.

Re Claim 11: (Original) Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 4.

Re Claim 12: (Original) Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 5.

Re Claim 13: (Original) Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 6.

Re Claim 14: (Original) Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 7.

Re Claim 15: (Currently Amended) Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 1.

Re Claim 16: (Previously Presented) Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 2.

Re Claim 17: (Original) Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 3.

Re Claim 18: (Original) Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 4.

Re Claim 19: (Original) Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 5.

Re Claim 20: (Original) Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 6.

Re Claim 21: (Original) Claim 21, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 21 is rejected in the same or substantially the same manner as claim 7.





Conclusion

Claims 1-21 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692